                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


KATHLEEN L. THOMPSON,

                        Plaintiff,

vs.                                         Case No. 18-4046-SAC-KGS

ROBERT L. WILKIE as SECRETARY
OF THE UNITED STATES DEPARTMENT
OF VERTANS AFFAIRS,

                        Defendant.


                             MEMORANDUM AND ORDER

       In this action plaintiff alleges age discrimination when she

was denied a promotion.        Defendant has filed a motion for summary

judgment.      Doc. No. 6.    Upon review, the motion shall be granted

because there is no genuine issue of fact that plaintiff failed to

timely exhaust her administrative remedies and plaintiff cannot

demonstrate a genuine issue of fact sufficient to claim that the

time   limit    for   administrative   exhaustion   should   be   equitably

tolled.

I. SUMMARY JUDGMENT STANDARDS

       Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED.R.CIV.P. 56(a).

“Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of


                                       1
summary judgment.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   At the summary judgment stage, the court’s job “is

not ... to weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial. . .

. If [however] the evidence is merely colorable . . . or is not

significantly probative . . . summary judgment may be granted.”

Id. at 249-50.       An issue of fact is “genuine” if “there is

sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.”      Adler v. Wal-Mart Stores,

Inc., 144 F.3d 664, 670 (10th Cir. 1998).    The court may not make

credibility determinations when examining the evidentiary record.

Fogarty v. Gallegos, 523 F.3d 1147, 1165-66 (10th Cir. 2008).   All

disputed facts are resolved in favor of the party opposing summary

judgment.   McCoy v. Meyers, 887 F.3d 1034, 1044 (10th Cir. 2018).

     The moving party bears the initial burden of showing the

absence of any genuine issue of material fact.     Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).       The movant may do so “by

pointing out to the court a lack of evidence for the nonmovant on

an essential element of the nonmovant’s claim.”     Adler, 144 F.3d

at 671. Once the moving party meets this burden, the burden shifts

to the nonmoving party to demonstrate that genuine issues remain

for trial as to those dispositive matters for which the nonmoving

party carries the burden of proof.     See McCoy, 887 F.3d at 1044.

The non-movant may not rely upon unsubstantiated allegations or

                                  2
facts unsupported by competent evidence.    Id.; Kidd v. Taos Ski

Valley, Inc., 88 F.3d 848, 853 (10th Cir. 1996).

II. FACTS

     The following facts are considered uncontroverted for the

purposes of this order or are viewed in the light most favorable

to plaintiff.

     Plaintiff applied for a registered nursing position at the

Hays Community Based Outpatient Clinic (HCBOC) in Hays, Kansas.

The position was posted on or about July 27, 2017.    The HCBOC is

affiliated with the Robert J. Dole VA Medical Center in Wichita,

Kansas (“Wichita VA”).   Plaintiff interviewed for the position but

learned on September 12, 2017 that she was not selected.   Although

plaintiff thought she was unlawfully denied the position because

of her age, she did not consult with an EEO counselor until

December 21, 2017, more than 45 days after learning that she was

not selected.   Plaintiff has explained this delay in an affidavit

which states:

     Norman J. Forbes indicated to me that Ricky A. Ament had
     approved another RN position in the HCBOC after the RN
     position posted on July 24, 2017 was filled and that I
     would most likely receive this position if I applied. I
     interpreted this statement that I would be given the
     latter position to make up for the fact I was denied the
     original position.

Doc. No. 8, p. 12.

     In early December 2017, plaintiff was informed that the RN

position that was going to be opened was no longer available to

                                 3
her.     During the administrative investigation of this matter,

plaintiff’s     attorney       explained       the      delay    in     bringing    her

administrative complaint as follows:

       [Plaintiff] was led to believe by Norm Forbes that a new
       position had been approved and led to believe she would
       receive that appointment. In addition, she understood
       that her former supervisor had been demoted, which
       further supported her belief that the situation was
       going to be remedied without the need for a complaint.
       When she learned that the position had not been approved
       she immediately filed her complaint with the VA EEO.

The    Department      of     Veterans       Affairs’     Office       of   Resolution

Management    dismissed        plaintiff’s      administrative          complaint    as

untimely because 29 C.F.R. § 1614.105 provides that an aggrieved

person must initiate contact with a counselor within 45 days of

the date of the matter alleged to be discriminatory.                        It further

determined     that    plaintiff’s       explanation          for     the   delay   was

insufficient    to     toll    the    time    limit     for     contacting    the   EEO

counselor.

       Norman Forbes was the Associate Director for Patient Care

Services/Nurse Executive overseeing all employed nursing personnel

working at Wichita VA.               He recalls that Ricky A. Ament, the

Director of Wichita VA, had discussed another RN position at HCBOC.

He does not recall that plaintiff applied for the RN position

posted on July 24, 2017 and he had no role in denying plaintiff

that position.        He has stated in an affidavit that did not know




                                         4
that plaintiff thought her non-selection was discriminatory until

her federal court complaint was filed in June 2018.

III. 29 C.F.R. § 1614.105(a) AND EQUITABLE TOLLING

     A   federal   employee     who   believes   he   or    she   has     been

discriminated against on the basis of age or other protected

categories must consult a counselor prior to filing a complaint in

order to try to informally resolve the matter.                  29 C.F.R. §

1614.105(a).   This contact must be initiated within 45 days of the

alleged discriminatory action.            Id.; see also Regennitter v.

Potter, 78 Fed. Appx. 659, 660 (10th Cir. 2003).           If the attempts

to resolve the employee's dispute through counseling fail, the

employee may file a formal administrative complaint with the EEO.

Regennitter, supra.     Alternatively, the employee “may bring the

action directly to a federal district court in the first instance,

so long as the employee gives the [EEO] notice of intent to sue

within 180 days of the alleged discriminatory act and then waits

thirty days before filing the action.” Jones v. Runyon, 32 F.3d

1454, 1455 (10th Cir. 1994).

     The belated contacting of an EEO counselor outside the 45-

day period set out in 29 C.F.R. § 1614.105 is a violation of an

administrative     exhaustion    requirement     which     is   subject     to

equitable tolling.    Sizova v. Nat. Inst. of Standards & Tech., 282

F.3d 1320, 1325 (10th Cir. 2002).          Plaintiff bears the burden of

proving that the deadline for administrative exhaustion should be

                                      5
equitably tolled.   Johnson v. Glickman, 155 F.Supp.2d 1240, 1246

(D. Kan. 2001).

     The Tenth Circuit has generally recognized equitable tolling

of such time limitations only when there has been a showing of

active deception. Biester v. Midwest Health Services, Inc., 77

F.3d 1264, 1267 (10th Cir. 1996)(quoting the district court opinion

as a proper statement of the law).       Equitable tolling may be

appropriate where a plaintiff has been lulled into inaction by her

employer's deliberate design or by actions that the employer should

unmistakably have understood would cause the employee to delay

filing a charge. Al-Ali v. Salt Lake Comm. College, 269 Fed.Appx.

842, 847 (10th Cir. 2008)(citing Hulsey v. Kmart, Inc., 43 F.3d

555, 557 (10th Cir. 1994)); Smith v. Johnson Cty. Bd. of Cty.

Comm'rs, 56 Fed. Appx. 879, 883 (10th Cir. 2003).

     The test for tolling has also been more narrowly framed at

times, limiting tolling “to situations where an employer's actions

relate to the actual deadline and assertion of rights.”    Quintana

v. Conner, 2009 WL 198076 *4 (D.Colo. 1/28/2009)(citing Montoya v.

Chao, 296 F.3d 952, 957 (10th Cir. 2002); Scheerer v. Rose State

College, 950 F.2d 661, 665 (10th Cir. 1991)(“‘[I]n this circuit,

a Title VII time limit will be tolled only if there has been

“active   deception”’   of   the   claimant   regarding   procedural

prerequisites.”)(emphasis in original)(quoting Johnson v. United

States Postal Serv., 861 F.2d 1475, 1481 (10th Cir.1988)); and

                                   6
Richardson    v.    Frank,   975    F.2d   1433,   1436     (10th     Cir.

1991)(determining that summary judgment was not appropriate when

there were genuine issues of material fact as to whether the EEO

office misled the plaintiff into thinking that there was not a

time limit for contacting the EEO Counselor)); see also Jarrett v.

US Sprint Communications Co., 22 F.3d 256, 260 (10th Cir. 1994)(“a

Title VII time limit will be tolled only if there has been active

deception of the claimant regarding procedural requirements”).

      Speaking more generally, the Tenth Circuit has stated that

the   range   of   circumstances   justifying   equitable   tolling    is

narrowly limited and that the doctrine is sparingly applied.

Chance v. Zinke, 898 F.3d 1025, 1034 (10th Cir. 2018); Harms v.

I.R.S., 321 F.3d 1001, 1006 (10th Cir. 2003); Montoya, 296 F.3d at

957; Biester, 77 F.3d at 1267.

      Courts from other circuits have reached contrasting results

in cases involving some type of representation regarding future

employment.    Compare, e.g., Price v. Litton Bus. Sys. Inc., 694

F.2d 963 (4th Cir. 1982)(employee’s hope for rehire or promotion

cannot toll the limitations statute absent employer conduct likely

to mislead an employee into sleeping on his rights); Coke v.

General Adjustment Bureau, Inc., 640 F.2d 584, 595 (5th Cir.

1981)(en banc)(misrepresentation of intent to reinstate plaintiff

and reasonable reliance thereon creates fact issue as to tolling);

Ott v. Midland-Ross Corp., 600 F.2d 24, 29-30 (6th Cir. 1979)(offer

                                    7
of employment as consultant justifies estoppel); Unterreiner v.

Volkswagen    of   America,        Inc.,   8     F.3d   1206,    1212-13     (7th    Cir.

1993)(trying      to    find     the   plaintiff    a    job    does   not   raise    an

inference    of    lulling       the    plaintiff       into    not    filing   suit);

Kriegesmann v. Barry-Wehmiller Co., 739 F.2d 357, 358-59 (8th Cir.

1984)(offer to help find other employment not likely to cause a

plaintiff to sleep on his rights); Cocke v. Merrill Lynch & Co.,

817 F.2d 1559, 1561-62 (11th Cir. 1987)(an employee should not be

expected to sue his employer at the same time he is led to believe

the employer is trying to place him in another job).

IV. PLAINTIFF FAILED TO TIMELY EXHAUST HER CLAIM.

      Plaintiff        alleges    that     she    deferred      contacting      an   EEO

counselor because Norman Forbes, an executive with authority over

the nursing service at the Wichita VA, “indicated” to her that the

head of the Wichita VA had approved another RN position for HCBOC

and that plaintiff “would most likely receive this position if I

applied.”

      This is not evidence of active deception by Norman Forbes or

another VA representative to cause plaintiff to delay contacting

an EEO counselor.          No facts have been presented that Forbes’

alleged statement to plaintiff was false when it was made or was

intentionally misleading.1              Nor is there evidence that Forbes’


1 Plaintiff notes that discovery has not started and that “it is difficult for
[plaintiff] to address the VA’s specific intent in making the referenced
statements absent discovery.”    Doc. No. 8, p. 8.     But, plaintiff has not

                                            8
alleged statement would have been unmistakably understood by a

reasonable person to cause plaintiff to delay contacting an EEO

counselor.     Nothing has been presented to suggest that Forbes made

the   statement    in   response    to       knowledge   that   plaintiff    was

considering filing a charge or contacting an EEO counselor.                  Nor

was plaintiff guaranteed another RN position. Plaintiff has merely

stated that Forbes indicated to her that another RN position would

be posted and also indicated that she would most likely receive

the position.     Plaintiff interpreted Forbes’ alleged statements to

mean that she would receive a later position to make up for being

denied   the   first    position.        Plaintiff’s     statement,   however,

provides no context for Forbes’ alleged remarks, only plaintiff’s

subjective opinion or interpretation to support a claim that a

reasonable person would unmistakably understand that the statement

would cause plaintiff to delay contacting an EEO counselor.                 Such

a subjective interpretation is insufficient to make plaintiff’s

argument against summary judgment. See Mann v. Turner Bros., Inc.,

560 Fed.Appx. 743, 747 (10th Cir. 2014)(discounting subjective

opinion that a doctor was intoxicated during an examination); Rojas


submitted an affidavit or declaration, as required by Fed.R.Civ.P. 56(d),
showing for specified reasons that plaintiff cannot present facts essential to
oppose the motion for summary judgment and thereby justifying deferring or
denying the motion. Therefore, it is proper for the court to proceed to decide
the motion on the merits. See Cerveny v. Aventis, Inc., 855 F.3d 1091, 1110
(10th Cir. 2017); Viking Ins. Co. v. Baize, 2018 WL 4154774 *7 (10th Cir.
8/29/2018). The Tenth Circuit took the same position in Dreiling v. Peugeot
Motors of Am., Inc., 850 F.2d 1373, 1381 (10th Cir. 1988) which is a case
plaintiff has cited (Doc. No. 8, p. 4) for the proposition that summary judgment
is disfavored prior to discovery.

                                         9
v. Anderson, 727 F.3d 1000, 1003 n.4 (10th Cir. 2013)(police

officer-defendant’s      subjective     interpretation      of    plaintiff’s

actions is irrelevant to an objective reasonableness test used to

determine legal issue); Tran v. Sonic Industries Services, Inc.,

490 Fed.Appx. 115, 120-21 (10th Cir. 2012)(plaintiff must do more

than    provide   subjective     interpretation      of   the    evidence   in

employment discrimination case).           Also, plaintiff’s evidence does

not create a genuine issue of fact as to any active deception

regarding procedural prerequisites for bringing a discrimination

claim, if the more limited tolling standard is applied to this

situation.

       This case is like Brough v. O.C. Tanner Company, 2017 WL

1102622 *3 (D.Utah 3/23/2017) where the court granted a motion to

dismiss on timeliness grounds because plaintiff’s tolling argument

was based on a claim that she “justifiably believed” an amicable

agreement would be reached settling the dispute, but plaintiff did

not    identify    specific     statements      or   actions     that   would

substantiate that claim.2         Here, plaintiff interpreted Forbes’

statements as meaning that she would be given a later promotion to

make up for the fact that she was denied the earlier promotion,


2 Plaintiff in Brough was permitted to amend her complaint and the amended
complaint survived a later motion to dismiss. Brough v. O.C. Tanner Company,
2017 WL 3172996 (D.Utah 7/25/2017).    The amended complaint alleged that two
attorneys for the defendant “specifically represented that they each believed
that a negotiated settlement was forthcoming and accepted [plaintiff’s
attorney’s] request not to prejudice his client should she delay her filing the
matter with the EEOC.” Id. at *3

                                      10
but    she   does    not   provide   evidence    supporting    her   subjective

interpretation. Nor does plaintiff provide grounds to defer ruling

upon defendant’s motion pending discovery pursuant to Rule 56(d).

        The court acknowledges that plaintiff did not wait very long

after learning that another RN position would not be offered to

contact an EEO counselor.        The court also finds that defendant has

not been persuasive in claiming prejudice from plaintiff’s failure

to    meet   the    45-day   requirement.       But,   these   factors    do   not

compensate for plaintiff’s failure to demonstrate a genuine issue

of fact as to whether plaintiff was lulled into inaction either by

her employer’s deliberate design or actions that the employer

should unmistakably have understood would cause plaintiff to delay

contacting an EEO counselor.

V. CONCLUSION

       For   the     above-stated     reasons,    the     court   shall    grant

defendant’s motion for summary judgment.               Doc. No. 6.

       IT IS SO ORDERED.

       Dated this 24th day of October 2018, at Topeka, Kansas.


                           s/Sam A. Crow
                           Sam A. Crow, U.S. District Senior Judge




                                       11
